Citation Nr: 1302235	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disability, other than PTSD, to include an adjustment disorder, anger, anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for PTSD. The Board further notes that a final October 2009 rating decision denied service connection for depression. 
 
The Veteran testified before the undersigned at a Travel Board hearing, held at the Waco, Texas, RO in October 2012.  The transcript of the hearing is of record.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim. The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the Veteran has also been diagnosed with anxiety, anger, adjustment disorder, personality disorder, and depression.  At the October 2012 Travel Board hearing, the Veteran's representative also requested consideration of his other mental disabilities under Clemons.   Accordingly, the issues are reflected on the first page of this decision. 

The issues of entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include an adjustment disorder, anger, anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A March 2006 VAMC psychological treatment record notes that the Veteran reported being disabled and receiving Social Security Administration (SSA) disability benefits.  It is unclear to the Board for what disabilities the Veteran received SSA benefits since the complete SSA file is not of record.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
 
Accordingly, the case is REMANDED for the following actions: 

1.  The SSA should be requested to furnish copies of any and all administrative and medical records related to any application for disability benefits filed by the Veteran. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for PTSD, and adjudicate the issue of entitlement to service connection for acquired psychiatric disability, other than PTSD, to include an adjustment disorder, anger, anxiety and depression.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Thomas H. O'Shay
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



